United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-894
Issued: July 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2013 appellant, through her attorney, filed a timely appeal from a
February 5, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a one percent left leg permanent
impairment.
FACTUAL HISTORY
The case was before the Board on a prior appeal. OWCP accepted that appellant
sustained a left knee contusion and left knee derangement when she tripped on a chair in the
performance of duty on October 13, 2006. Appellant underwent arthroscopic left knee surgery
1

5 U.S.C. § 8101 et seq.

on February 9, 2007.2 By decision dated April 3, 2009, the Board affirmed a June 12, 2008
OWCP decision denying a schedule award.3 The Board noted that the medical evidence did not
contain a probative opinion as to a permanent impairment. The history of the case as recorded
by the Board in the prior decision is incorporated herein by reference.
In a report dated May 12, 2010, Dr. Robert Murrah, a Board-certified orthopedic surgeon,
diagnosed chronic left knee pain and swelling following an October 13, 2006 injury and
chondromalacia patella. He noted that a recent MRI scan showed some chondromalacia patella,
but the meniscal structures showed only some mild degenerative changes and no obvious tears.
By report dated August 10, 2010, Dr. Murrah stated that appellant had reached maximum
medical improvement and the impairment was five percent to the whole body relative to
appellant’s employment injury. In a report dated October 26, 2010, he stated that under the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
the A.M.A., Guides) he assigned appellant an 11 percent permanent impairment relative to her
left knee.
On April 10, 2012 OWCP asked an OWCP medical adviser for an opinion as to an
employment-related permanent impairment. In a report dated April 13, 2012, the medical
adviser noted that appellant had surgery despite a normal MRI scan. He opined that appellant
had a one percent left leg impairment based on Table 16-3 of the A.M.A., Guides (6th ed.). As to
grade modifiers, the medical adviser assigned a two for functional history, one for physical
examination and found clinical studies were not applicable “per MRI [scan] and op[erative]
note.”
By decision dated July 10, 2012, OWCP issued a schedule award for a one percent
permanent impairment to the left leg. The period of the award was 2.88 weeks commencing
August 10, 2010.
Appellant requested a hearing, which was held on November 16, 2012. By decision
dated February 5, 2013, the hearing representative affirmed the July 10, 2012 decision.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.4 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has

2

The report from the orthopedic surgeon, Dr. Charles Veurink, noted that a magnetic resonance imaging (MRI)
scan did not show any definite meniscal or ligamentous injury. The record contains an October 25, 2006 MRI scan
report.
3

Docket No. 08-2054 (issued April 3, 2009).

4

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

2

adopted the A.M.A., Guides as the uniform standard applicable to all claimants.5 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.6
With respect to a knee impairment, the A.M.A., Guides provides a regional grid at Table
16-3. The class of impairment (CDX) is determined based on specific diagnosis, and then the
default value for the identified CDX is determined. The default value (grade C) may be adjusted
by using grade modifiers for Functional History (GMFH) Table 16-6, Physical Examination
(GMPE) Table 16-7 and Clinical Studies (GMCS) Table 16-8. The adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8
7

ANALYSIS
In the present case, OWCP issued a schedule award for a one percent permanent
impairment to the left leg, based on the report of an OWCP medical adviser. The Board notes
that an attending physician, Dr. Murrah, had opined in an October 26, 2010 report that appellant
had an 11 percent impairment. This opinion is of little probative value to the issue presented. A
medical opinion as to the degree of permanent impairment under the A.M.A., Guides must be
supported by specific reference to tables or other provisions of the A.M.A., Guides and
explanation as to how the provisions were applied.9 Dr. Murrah’s opinion as to an 11 percent
impairment was not accompanied by any specific explanation as to how the impairment was
calculated.
OWCP’s medical adviser took findings from Dr. Murrah and applied the A.M.A., Guides.
Table 16-3 is the knee regional grid, as noted above, and the medical adviser found a soft tissue
knee injury of class 1 severity (mild problem). The grade C (default) impairment is one percent
to the leg, but with respect to whether there should be an adjustment to the default impairment,
the opinion of the medical adviser requires clarification. It is evident that the adjustment formula
noted above was not properly applied by the medical adviser based on the grade modifiers
identified. According to the medical adviser, the grade modifier for functional history grade
modifier 2, and for physical examination the grade modifier 1 (with no clinical studies grade
modifier applicable). As noted above, the formula would be (2-1) + (1-1) or +1. The medical
adviser incorrectly divides by 3 and states the adjustment is 1/3, rounded to 0. The adjustment
based on OWCP’s medical adviser’s determination was +1, or a grade D impairment (two
percent under Table 16-3).10
There remains, however, an additional need for clarification as to clinical studies. The
medical adviser found that clinical studies were not applicable. A grade modifier may be found

5

A. George Lampo, 45 ECAB 441 (1994).

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

A.M.A., Guides 509, Table 16-3.

8

The net adjustment is up to +2 (grade E) or -2 (grade A).

9

See Mary L. Henninger, 52 ECAB 408 (2001).

10

A.M.A., Guides 509.

3

not applicable if it was used for the “primary placement” in the regional grid,11 but the medical
adviser referred to an operative note and MRI scan, which appeared to refer to the 2006 MRI
scan and the 2007 surgery. The record indicated that Dr. Murrah reviewed a more recent MRI
scan in his May 12, 2010 report. If the medical adviser is finding that a specific MRI scan or
other clinical study was used for primary placement in the regional grid, and therefore not used
for adjustment, then that finding should be made clear. Otherwise Table 16-8 should be applied
and the GMCS determined.12
The case will be remanded to OWCP for a proper medical opinion on the issue presented.
After such further development as OWCP deems necessary, it should issue an appropriate
decision.
CONCLUSION
The Board finds that the case must be remanded to OWCP for additional development of
the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 5, 2013 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: July 8, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Id. at 516.

12

Id. at 519, Table 16-8.

4

